Cite as: 583 U. S. ____ (2017)          1

                    BREYER, J., dissenting

      SUPREME COURT OF THE UNITED 

                STATES 

                         _________________

                     No. 17A570 (17–801)
                         _________________


            IN RE UNITED STATES, ET AL.
   ON APPLICATION FOR STAY AND PETITION FOR WRIT OF 

                      MANDAMUS

                      [December 8, 2017]


  The application for a stay presented to JUSTICE
KENNEDY and by him referred to the Court is granted, and
the District Court’s September 22, 2017, October 17, 2017,
and November 20, 2017 orders, to the extent they require
discovery and addition to the administrative record filed
by the Government, are stayed pending disposition of the
Government’s petition for a writ of mandamus or in the
alternative a writ of certiorari.
  Responses to the Government’s petition for a writ of
mandamus or in the alternative a writ of certiorari must
be filed by Wednesday, December 13, 2017 at 4:00 p.m.
  JUSTICE BREYER, with whom JUSTICE GINSBURG,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting
from grant of stay.
  On September 5, 2017, the Government announced its
decision to terminate the Deferred Action for Childhood
Arrivals (DACA) program, effective March 5, 2018. The
Department of Homeland Security (DHS) had adopted
DACA in 2012. Since that time, DACA has provided that
immigrants brought to the United States illegally as
children who meet certain other requirements could obtain
work authorization, a social security number, and permis-
sion to travel overseas and lawfully return to the United
States. Nearly 800,000 people have benefited from the
program.
2                  IN RE UNITED STATES

                     BREYER, J., dissenting

  After the Government announced its decision to termi-
nate DACA, respondents filed suit in the U. S. District
Court for the Northern District of California to challenge
the Government’s termination of the program under the
Administrative Procedure Act (APA) and on other
grounds. The merits of that challenge have not yet been
addressed by the District Court, and they are not before
us. But the Government has filed a petition for a writ of
mandamus in this Court to challenge the District Court’s
order that it provide additional documents to complete the
administrative record concerning the Government’s deci-
sion to terminate DACA. The U. S. Court of Appeals for
the Ninth Circuit previously denied the Government most
of the relief the Government seeks here. See In re United
States, ___ F. 3d ___ (2017). I would do the same.
  A writ of mandamus is “a ‘drastic and extraordinary’
remedy ‘reserved for really extraordinary causes.’ ” Chen-
ey v. United States Dist. Court for D. C., 542 U.S. 367, 380
(2004) (quoting Ex parte Fahey, 332 U.S. 258, 259–260
(1947)). In my view, the Government’s arguments do not
come close to carrying the heavy burden that the Govern-
ment bears in seeking such extraordinary relief. With
respect, I therefore dissent from the Court’s decision to
grant a stay pending further consideration of the Govern-
ment’s petition for a writ of mandamus.
                               I
   The Government’s primary argument is that “the dis-
trict court plainly erred by . . . ordering the government to
‘complete’ the administrative record with materials be-
yond those presented by the agency to the court,” because
a reviewing court’s sole task under the APA is to “deter-
mine whether the agency’s action may be upheld on the
basis of the reasons the agency provides and ‘the record
the agency presents to the reviewing court.’ ” Pet. for
Mandamus 19, 24 (quoting ___ F. 3d, at ___ (Watford, J.,
                 Cite as: 583 U. S. ____ (2017)            3

                    BREYER, J., dissenting

dissenting) (slip op., at 1)). The Government thus con-
tends that review of its decision terminating DACA must
be based exclusively on the documents that the Govern-
ment itself unilaterally selected for submission to the
District Court. I am not aware of any precedent support-
ing the Government’s position.
   The APA is clear that a court reviewing agency action
must review “the whole record” to determine whether that
action is lawful. 5 U.S. C. §706. The basic question here
is what constitutes “the whole record” that the court must
review. We held in Citizens to Preserve Overton Park, Inc.
v. Volpe, 401 U.S. 402, 420 (1971), that the “whole record”
means “the full administrative record that was before the
Secretary at the time he made his decision.” Ibid. Neither
this Court nor the lower courts has ever read Overton
Park to limit the “full administrative record” to those
materials that the agency unilaterally decides should be
considered by the reviewing court.
   Indeed, judicial review cannot function if the agency is
permitted to decide unilaterally what documents it sub-
mits to the reviewing court as the administrative record.
Effective review depends upon the administrative record
containing all relevant materials presented to the agency,
including not only materials supportive of the govern-
ment’s decision but also materials contrary to the govern-
ment’s decision. See Motor Vehicle Mfrs. Assn. of United
States, Inc. v. State Farm Mut. Automobile Ins. Co., 463
U.S. 29, 43–44 (1983). Otherwise, the reviewing court
cannot engage in the “thorough, probing, in-depth review”
that the APA requires. Overton Park, 401 U.S., at 415–
416. A court deprived of a full administrative record could
not consider, for example, whether the decision was based
on the consideration of irrelevant factors, id., at 411–412;
whether it considered the relevant factors, id., at 416;
whether the decision was “arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with the law,”
4                  IN RE UNITED STATES

                     BREYER, J., dissenting

§706(2)(A); or whether the decision was unlawful for some
other reason.
  Perhaps for this reason, the lower courts seem to have
unanimously rejected the Government’s position that the
agency may unilaterally determine the contents of the
administrative record that a court may review. In Thomp-
son v. Department of Labor, 885 F.2d 551 (CA9 1989), for
example, the Ninth Circuit explained:
    “The whole administrative record . . . is not necessari-
    ly those documents that the agency has compiled and
    submitted as ‘the’ administrative record. The ‘whole’
    administrative record, therefore, consists of all docu-
    ments and materials directly or indirectly considered
    by agency decision-makers and includes evidence con-
    trary to the agency’s position.” Id., at 555 (citation and
    some internal quotation marks omitted).
See also, e.g., Bar MK Ranches v. Yuetter, 994 F.2d 735,
739 (CA10 1993) (“An agency may not unilaterally deter-
mine what constitutes the Administrative Record”).
  To be sure, we also said in Overton Park (referring to
the famous case of United States v. Morgan, 313 U.S. 409,
422 (1941)), that “inquiry into the mental processes of
administrative decisionmakers is usually to be avoided”
absent a showing of bad faith or improper conduct. 401
U.S., at 420. But we said that in the context of explaining
the circumstances under which officials “who participated
in the decision” could be required “to give testimony ex-
plaining their action.” Ibid. (emphasis added); see also
Morgan, supra, at 422 (discussing the testimony of the
Secretary of Agriculture).
  Probing a decisionmaker’s subjective mental reason-
ing—what was at issue in Morgan and Overton Park—is
distinct from the ordinary judicial task of evaluating
whether the decision itself was objectively valid, consider-
ing all of the materials before the decisionmaker at the
                  Cite as: 583 U. S. ____ (2017)            5

                     BREYER, J., dissenting

time he made the decision. Overton Park, supra, at 420.
And the testimony of the decisionmaker, at issue in Mor-
gan and Overton Park, cannot be deemed properly part of
the administrative record in any event, because it did not
exist until after the agency decision had been made. See
Florida Power & Light Co. v. Lorion, 470 U.S. 729, 743
(1985) (“ ‘[T]he focal point for judicial review should be the
administrative record already in existence, not some new
record made initially in the reviewing court’ ” (quoting
Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam)).
   The documents that the District Court ordered the
Government to provide are documents that were consid-
ered by the decisionmaker or those advising her and that
were “already in existence” at the time of the relevant
agency decision. At least facially, these documents do not
seem to involve “inquiry into the mental processes” of the
decisionmaker at all. They thus do not implicate the bad
faith or improper conduct standard from Overton Park.
   In taking the position that the agency unilaterally
decides which documents make up the administrative
record, the Government relies heavily on the D. C. Cir-
cuit’s decision in San Luis Obispo Mothers for Peace v.
NRC, 789 F.2d 26, 44–45 (CADC 1986) (en banc). San
Luis Obispo expanded Morgan and Overton Park’s bad
faith or improper conduct standard to apply to one narrow
category of pre-existing, documentary materials: records of
the closed deliberations of the members of a multimember
agency. See San Luis Obispo, 789 F.2d, at 44–45. Such
records, the D. C. Circuit has explained, are functionally
equivalent to deposing an agency head to explain her
decision—they represent the “collective mental processes
of the agency.” Id., at 44. This Court has never passed on
this extension of Morgan and Overton Park. But in any
event, it does not help the Government here because DHS,
which made the decision to terminate DACA, is not a
multimember agency, and so the records the District
6                  IN RE UNITED STATES

                    BREYER, J., dissenting

Court ordered produced are not protected by San Luis
Obispo either.
    The Government also relies on our decision in Cheney,
542 U.S. 367. But Cheney concerned only requests for
documents from the White House itself. Such documents
seem to form at most only a small portion of the docu-
ments that the District Court ordered the Government to
add to the administrative record, so Cheney cannot justify
the broad relief from any obligation to complete the ad-
ministrative record that the Government seeks. And,
moreover, the Government has failed to argue with any
specificity about the burden that the requirement to in-
clude White House documents in particular in the admin-
istrative record will impose, so it is impossible for this
Court to perform the sort of balancing analysis that we
said was necessary in Cheney. Id., at 385.
    Finally, the Government relies on dictum from Florida
Power & Light, 470 U.S., at 742–744, that judicial review
is to be conducted “based on the record the agency pre-
sents to the reviewing court.” But the Government takes
that language out of context. The quoted language comes
as part of the Court’s explanation for why there is often no
need for independent district court factfinding as part of
APA review: namely, because that review will be based on
“ ‘the administrative record already in existence, not some
new record made initially in the reviewing court.’ ” Id., at
743 (quoting Camp, supra, at 142). Thus, what we meant
by the phrase the Government quotes was that review is
to be “based on the record the agency proceedings present
to the reviewing court,” 470 U.S., at 744—just what we
said in Overton Park. No more was at issue in Florida
Power & Light. That case did not hold that the Govern-
ment gets to define unilaterally the scope of the docu-
ments it submits to the reviewing court as the administra-
tive record.
    In sum, the cases, both in this Court and in lower
                 Cite as: 583 U. S. ____ (2017)           7

                    BREYER, J., dissenting

courts, hold or are consistent with the proposition that a
reviewing court has the power to order the Government to
supplement documents already provided with other docu-
ments where necessary to give the court “the full adminis-
trative record.” Overton Park, 401 U.S., at 420.
                              II
   The Government also raises various other concerns, but
they similarly fail to show the Government’s entitlement
to extraordinary mandamus relief.
   The Government asserts that some of the documents the
District Court ordered be included in the administrative
record are protected by various privileges. But the Gov-
ernment has not developed a specific claim of privilege as
to any particular document to us here or to any court
below. See Application for Stay 24; see also ___ F. 3d, at
___, n. 8 (noting that the Government “provided little in
the way of argument regarding the specific documents
ordered disclosed by the district court”). The closest the
Government comes is with repeated references to a single
document out of the 35 that the District Court found not
privileged and ordered it to produce. The Government
describes it as a memorandum from the White House
Counsel’s office to the President. But even as to this one
document, the Government offers no legal or factual sup-
port for its claim of privilege aside from its bare descrip-
tion. The District Court reviewed that document, and the
other 34, and concluded that they were not privileged. We
have not seen these documents, and we consequently have
no basis to question the District Court’s conclusion.
   As for any additional documents that the Government
may believe are privileged, the District Court’s order
leaves the Government free to withhold privileged docu-
ments from the administrative record. The Government
simply has to explain the basis for its privilege claim and
provide the documents in camera for the District Court to
8                  IN RE UNITED STATES

                     BREYER, J., dissenting

review. Given that the District Court concluded that of
the first 84 privileged documents the Government at-
tempted to withhold from the administrative record, 35
were not in fact privileged, the District Court’s require-
ment that the Government justify its future privilege
claims and file the documents for review in camera seems
to be a reasonable exercise of the District Court’s consid-
erable discretion in this area.
   The Government also complains about the burden im-
posed by the District Court’s order, but that argument is
also beside the point. The Government complains that it
must review 21,000 documents as potentially part of the
administrative record. But the underlying agency action
here is important, and that is by no means an unusually
large number of documents; administrative records often
contain hundreds of thousands of documents. See, e.g.,
Georgia ex. rel. Olens v. McCarthy, 833 F.3d 1317, 1320
(CA11 2016) (noting that the administrative record “is
more than a million pages long”). And, moreover, the
Government’s argument about burden is based almost
entirely on how quickly it must comply with the District
Court’s order. See Application for Stay 28–31. But the
current December 22 deadline was set by the District
Court on November 20, 2017—three days after the Court
of Appeals’ decision. The Government is free to request an
additional extension of time from the District Court or to
seek mandamus relief from the deadline in the Court of
Appeals. The Government has done neither. And so the
Government’s challenge to that deadline, and thus to what
it says is the unreasonable burden to review thousands of
documents in such a short period of time, seems to be
barred by this Court’s Rule 23.3, because it fails to explain
“with particularity why the relief sought is not available in
any other court.”
   The same is true of the Government’s objections to the
District Court’s order that discovery of documents and
                 Cite as: 583 U. S. ____ (2017)           9

                    BREYER, J., dissenting

information outside the administrative record will begin
on December 22. The Government has not challenged any
particular discovery order as overbroad in the District
Court, much less in the Court of Appeals. The Govern-
ment’s objections are thus premature. Concerning deposi-
tions, for example, the most the Government can say is
that “the district court will likely allow” depositions of
“numerous witnesses.” Reply in Support of Application for
Stay 13–14 (emphasis added). Perhaps the District Court
will allow those depositions and perhaps it will not. But I
do not see how we can restrain by mandamus an order
that the Government merely fears that the District Court
might enter in the future.
                             III
   The Government also argues that a stay of the District
Court’s orders is appropriate because judicial review of the
agency decision at issue is precluded by the APA as “com-
mitted to agency discretion by law,” 5 U.S. C. §701(a)(2),
and by the Immigration and Nationality Act, 8 U.S. C.
§1252(g). But that argument goes to the merits of the
respondents’ underlying lawsuit, which have not yet been
addressed by the District Court and are not now before
this Court, rather than to the proper contents of the ad-
ministrative record assuming that the agency decision is
subject to review. The District Court on September 21
offered the Government the opportunity to file an early
motion to dismiss and thus obtain a decision on its thresh-
old objections before the preparation of the administrative
record. The Government rejected that offer, preferring
instead to defer the issue to summary judgment motions.
I see no reason to grant a writ of mandamus to relieve the
Government of the consequences of that decision.
                         IV
  Except in the most extraordinary circumstances, this
10                  IN RE UNITED STATES

                     BREYER, J., dissenting

Court’s long-settled practice has been to leave these sorts
of burden and discovery-related procedural disputes to the
district courts, with occasional court of appeals interven-
tion. We follow this practice for good reason. To under-
stand whether a particular discovery order is overly bur-
densome typically requires a deep understanding of the
overall factual context and procedural history of an indi-
vidual case. This Court is thus poorly positioned to sec-
ond-guess district courts’ determinations in this area.
   The Court today abandons its practice of noninterven-
tion in this kind of discovery-related dispute. In addition
to disrupting the progress of this litigation, I fear that the
Court’s decision to intervene here means we will be asked
to address run-of-the-mill discovery disputes in many
other matters, certainly when the Government is involved
and potentially when it is not involved. In my view, the
Court should maintain its usual policy of abstaining from
disputes like this one.
   For these reasons, with respect, I dissent from the
Court’s grant of the Government’s application for a stay
pending further consideration of its petition for a writ of
mandamus.